COURT OF APPEALS OF VIRGINIA


Present:   Judges Elder, Annunziata and Clements


SHAVON JAMIL JOHNSON
                                           MEMORANDUM OPINION * BY
v.   Record No. 2517-01-2               JUDGE JEAN HARRISON CLEMENTS
                                                APRIL 22, 2003
COMMONWEALTH OF VIRGINIA


           FROM THE CIRCUIT COURT OF THE CITY OF PETERSBURG
                      Pamela S. Baskervill, Judge

            (Steven P. Hanna, on brief), for appellant.
            Appellant submitting on brief.

            (Jerry W. Kilgore, Attorney General; Leah A.
            Darron, Assistant Attorney General, on
            brief), for appellee. Appellee submitting on
            brief.


     Shavon Jamil Johnson was indicted for first-degree murder and

use of a firearm in the commission of murder and convicted in a

jury trial of second-degree murder, in violation of Code

§ 18.2-32, and use of a firearm in the commission of murder, in

violation of Code § 18.2-53.1.   On appeal, he contends the trial

court erred in refusing to grant his proffered instructions on

self-defense.   Finding appellate review procedurally barred, we

affirm Johnson's convictions.

     As the parties are fully conversant with the record in this

case and because this memorandum opinion carries no precedential


     * Pursuant to Code § 17.1-413, this opinion is not
designated for publication.
value, this opinion recites only those facts and incidents of the

proceedings as are necessary to the parties' understanding of the

disposition of this appeal.

     At the conclusion of the Commonwealth's evidence, Johnson

moved to strike the charges against him, arguing that, at best,

"the only thing that can go to the jury at this stage is voluntary

manslaughter."   Johnson also moved to strike the Commonwealth's

case altogether on the theory of self-defense because the victim

had earlier threatened to kill him, a fired gun was found near the

victim's body, and the victim walked up the street when he could

have gotten a ride home with his friends.   Under the

circumstances, Johnson argued, he was entitled to shoot the victim

in self-defense.   The Commonwealth argued, inter alia, that there

was no evidence that Johnson heard the victim's threat or that he

was aware the victim may have armed himself.   The trial court

denied the motion, without explanation, and Johnson rested without

presenting any evidence.   Johnson subsequently renewed his motion

to strike, making no new arguments.

     The trial court inquired whether counsel wanted to consider

the jury instructions in chambers, and Johnson's attorney agreed.

After the jury was instructed and had retired to deliberate,

Johnson's counsel stated on the record during a recess as follows:

          My jury instructions, defense jury
          instructions on self-defense have been marked
          "seen and refused" per the Judge over my
          objection.


                               - 2 -
Johnson's counsel then read the two refused instructions into the

record.    The first instruction pertained to self-defense without

fault, and the second instruction pertained to self-defense with

fault.    Immediately after reading the second instruction,

Johnson's counsel concluded his statement for the record, saying,

"That's it."   Johnson's counsel did not indicate why he believed

the refused instructions were proper under the evidence presented.

Likewise, he did not discuss the Commonwealth's response to those

instructions or the trial court's rationale for refusing them.

Nothing more was said on the record by the parties or court

regarding the refused jury instructions.

     Johnson asserts, on appeal, that the trial court erred in

refusing his proffered self-defense instructions because the

Commonwealth "failed to exclude every reasonable hypothesis of

innocence."    Johnson argues that, based on the evidence that the

victim had earlier threatened to kill him and a discharged gun

that was not the one used to shoot the victim was found near the

victim's body, a reasonable jury could have found that Johnson

reasonably believed it was necessary to shoot the victim in order

to save his own life.    Accordingly, Johnson concludes, the jury

should have been permitted to determine whether he shot the victim

in self-defense.

     Rule 5A:18 provides, in pertinent part, that "[n]o ruling

of the trial court . . . will be considered as a basis for

reversal unless the objection was stated together with the

                                - 3 -
grounds therefor at the time of the ruling."   (Emphasis added.)

Pursuant to Rule 5A:18, we "will not consider an argument on

appeal which was not presented to the trial court."    Ohree v.

Commonwealth, 25 Va. App. 299, 308, 494 S.E.2d 484, 488 (1988).

The purpose of this rule is to insure that the trial court and

opposing party are given the opportunity to intelligently address,

examine, and resolve issues in the trial court, thus avoiding

unnecessary appeals.   See Lee v. Lee, 12 Va. App. 512, 514, 404

S.E.2d 736, 737 (1991); Kaufman v. Kaufman, 12 Va. App. 1200,

1204, 409 S.E.2d 1, 3-4 (1991).   Merely objecting to a trial

court's refusal to give a proffered instruction to the jury is

insufficient to preserve for appeal a claim that the instruction

should have been granted.   See Harlow v. Commonwealth, 195 Va.

269, 273, 77 S.E.2d 851, 853 (1953).

     In addition,

          "the judgment of the lower court is presumed
          to be correct and the burden is on the
          appellant to present to us a sufficient
          record from which we can determine whether
          the lower court has erred in the respect
          complained of. If the appellant fails to do
          this, the judgment will be affirmed."

Smith v. Commonwealth, 16 Va. App. 630, 635, 432 S.E.2d 2, 6

(1993) (quoting Justis v. Young, 202 Va. 631, 632, 119 S.E.2d 255,

256-57 (1961)).

     Here, the record shows that the jury instructions were

considered in chambers.   Although the record contains Johnson's

proffered instructions on self-defense and his objection to the

                               - 4 -
trial court's refusal to grant them, nothing in the record shows

what arguments, if any, Johnson made to the trial court as to

why the instructions were appropriate under the evidence.

Indeed, as far as the record shows, Johnson failed to state any

grounds for his objection at the time of the trial court's

ruling.

     We conclude, therefore, that Johnson did not properly

preserve his objection for appeal.    Consequently, he is

procedurally barred from raising this claim on appeal.

     Moreover, the record does not reflect any reason to invoke

the good cause or ends of justice exceptions to Rule 5A:18.

     Accordingly, we affirm Johnson's convictions.

                                                            Affirmed.




                              - 5 -